Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 11, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161430 & (26)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 161430
                                                                   COA: 352614
                                                                   St. Joseph CC: 16-020735-FH;
                                                                   16-020705-FH; 16-020706-FH
  LEANDRA LYNNE TRACY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the request for immediate consideration is GRANTED.
  The application for leave to appeal the April 14, 2020 order of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for reconsideration in light of MCL 771.4
  and People v Vanderpool, ___ Mich ___ (Docket No. 158486, decided July 13, 2020). In
  all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court. The motion for appeal
  bond is DENIED.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 11, 2020
         s0909
                                                                              Clerk